United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2464
                         ___________________________

                                 Terrance Schrammen

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                 ConAgra Foods, Inc.

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                               Submitted: April 2, 2019
                                Filed: April 5, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

     Terrance Schrammen appeals the district court’s1 adverse grant of summary
judgment in his pro se action asserting retaliation claims against his former employer,

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
David T. Schultz, United States Magistrate Judge for the District of Minnesota.
ConAgra Foods, Inc. After careful de novo review, we conclude that summary
judgment was proper for the reasons stated by the district court. See Kunferman v.
Ford Motor Co., 112 F.3d 962, 965 (8th Cir. 1997) (grant of summary judgment is
reviewed de novo; record is reviewed in light most favorable to nonmoving party).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-